 


109 HRES 448 IH: Recognizing the suffering of both Israelis and Palestinians and acknowledging the sacrifices made in the interest of peace by the Israeli settlers who left the Gaza Strip voluntarily, and for other purposes.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 448 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Capuano submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Recognizing the suffering of both Israelis and Palestinians and acknowledging the sacrifices made in the interest of peace by the Israeli settlers who left the Gaza Strip voluntarily, and for other purposes. 
 
Whereas the Government of Israel has committed to and accomplished its historic disengagement from the Gaza Strip and from four settlements in the West Bank; 
Whereas almost 9,000 Israelis left behind homes, farms, and business where they had lived and worked for more than 30 years, accepting, as citizens of a democracy, a policy proposed by the Prime Minister and approved by the Knesset; 
Whereas the Israeli Defense Force and police officers carried out the evacuation in good order, with discipline and restraint; 
Whereas the Palestinian Authority worked to minimize violence so that the disengagement did not take place under fire; 
Whereas the Government of Egypt has undertaken responsibility to patrol the Philadelphi route on the border of Egypt and the Gaza Strip with 750 of its own police officers; 
Whereas the European Union has lauded the historic progress of disengagement and praised both Israel and the Palestinian Authority for the commitment to overcome the difficult challenges they face; 
Whereas the United Nations Security Council commended both Israel and the Palestinian Authority for the successful disengagement and noted, as well, the efforts of James D. Wolfensohn, former President of the World Bank Group, relating to the economic future of the Gaza Strip; 
Whereas James D. Wolfensohn has secured pledges of $14 million from private donors, under the auspices of the Aspen Institute, to preserve commercial greenhouses in the Gaza Strip, compensate their Israeli owners, arrange for continued employment of an estimated 3,500 Palestinians, and ensure a continuing source of export revenue for the Gaza Strip; 
Whereas a meeting, hosted by Prime Minister Recep Tayyip Erdogan of Turkey, took place on September 1, 2005, between the Foreign Ministers of Israel and Pakistan, Silvan Shalom and Khursheed Kasuri, a historic first meeting between representatives of the two countries; 
Whereas Pakistani Foreign Minister Kasuri attributed the meeting to the importance that Pakistan attaches to Israel’s disengagement from the Gaza Strip; and 
Whereas the Kingdom of Jordan has worked over many years to bring peace to the Middle East: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the suffering of both Israelis and Palestinians and acknowledges the sacrifices made in the interest of peace by the Israeli settlers who left the Gaza Strip voluntarily;  
(2)honors the courage and vision of Israeli Prime Minister Ariel Sharon in taking this momentous step;  
(3)honors the courage of Palestinian Authority President Mahmoud Abbas in his efforts to secure statehood for his people by serving as a “partner for peace”;  
(4)honors the courage of Egyptian President Hosni Mubarak in assuming responsibilities beyond those agreed upon in Egypt’s bilateral peace agreement with Israel;  
(5)honors the courage of Turkish Prime Minister Recep Tayyip Erdogan for his statesmanship in promoting peace and respect among peoples;  
(6)honors the courage of Pakistani President Pervez Musharaf for urging a just reconciliation to the conflict between Israel and the Palestinians, two states living side by side in peace; 
(7)honors the courage of King Abdullah of Jordan in following the commitment made by his father, King Hussein, to peace with Israel; 
(8)commends the efforts of James D. Wolfensohn, former President of the World Bank Group, and private donors to secure a viable economy for the Palestinians of the Gaza Strip;  
(9)urges international lenders to invest in the West Bank and the Gaza Strip to provide immediate opportunities for employment and training;  
(10)urges the President of the United States and the Secretary of State to support the ongoing cooperation of Israelis and Palestinians with respect to the Gaza Strip and to encourage resumption of peace negotiations; and  
(11)urges all peace-loving nations to advocate and support the “two-state” solution. 
 
